DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021has been entered.
 Response to Amendment
The Amendment, filed on 11/19/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 2 has been entered.
The addition of claims 12-15 has been entered.
Claims 1 and 3-15 are pending in the instant application.
The following is an examiner’s statement of reasons for allowance.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner's statement of reasons for allowance.
a first alignment film on the sealing film, and a first cured product of a first polymerizable liquid crystal on the first alignment film, the polarizer includes a second alignment film on the first cured product, and a second cured product of a second polymerizable liquid crystal on the second alignment film, the second polymerizable liquid crystal contains a polarizing dichroic material, and the display panel, the retardation layer, and the polarizer are integrated without an adhesive layer ” including the remaining limitations.
	Claims 3-6 and 8-15 are allowable, at least, because of their dependencies on claim 1.
Regarding Claim 7, the references of the Prior Art of record fails to teach or
suggest the combination of the limitations as set forth in Claim 7, and
specifically comprising the limitation of “a method for producing a display device
comprising: forming a first alignment film on a liquid crystal panel or a
sealing film of a display panel, applying a solution containing first polymerizable
liquid crystal to the first alignment film, and curing the first polymerizable liquid
crystal to produce a retardation layer; and forming a second alignment film on the
retardation layer, applying a solution containing second polymerizable liquid
crystal and a dichroic material to the second alignment film, and curing the
second polymerizable liquid crystal to produce a polarizer” including the remaining
limitations.

Ichihashi (WIPO Pub. No. WO2017/006787, English translation previously provided) teaches a retardation layer and a polarizer each containing a cured product of polymerizable liquid crystal. However, neither teaches a second alignment film on the retardation layer or a second polymerizable liquid crystal containing a dichroic material.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879